Citation Nr: 1514962	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  08-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for dyslexia.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia.  

This matter was previously before the Board in October 2011 wherein the Board remanded the case so that the Veteran could be scheduled for a video conference transmitted from the Lawrenceville (Virginia) Correctional Center.

In May 2012, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

This matter was then before the Board in August 2012, at which time the issue of service connection for dyslexia was denied, and other issues were remanded for additional development (and have not been re-certified for appellate review).  Subsequently, the Veteran filed a timely appeal of the denial of service connection for dyslexia, and in a January 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's denial and remanded the matter for compliance with the terms of the Court decision.

During the pendency of this appeal, in February 2014, the Veteran submitted an Appointment Of Veterans Service Organization As Claimant's Representative (VA Form 21-22) appointing the National Association for Black Veterans, Inc., as his representative.

The Veteran's service treatment records are apparently unavailable.  As such, there is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran was previously represented by the American Red Cross.  Following the August 2012 Board decision and remand, in July 2013, the Veteran was issued a Supplemental Statement of the Case.  Thereafter, later in July 2013, the American Red Cross submitted a Statement of Accredited Representative in Appealed Case (VA Form 646) addressing the issues remanded by the Board, which were then re-certified to the Board.  Additional evidence and argument has since been submitted in support of the Veteran's claims.

As noted above, in January 2014, the Court issued a Memorandum Decision vacating the Board's August 2012 denial of service connection for dyslexia -  remanding the matter for compliance with the terms of the Court decision.  In February 2014, the Veteran submitted a VA Form 21-22 appointing the National Association for Black Veterans, Inc., as his representative.  The National Association for Black Veterans, Inc., had not been given an opportunity to review the claims file and present written statement regarding any of the issues on appeal.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 27 (August 4, 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that Veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process. Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, in order to preserve the Veteran's due process rights, the National Association for Black Veterans, Inc., must be given an opportunity to review the record and provide argument in response to the claims on appeal.

Additionally, with specific regard to the issue of service connection for dyslexia, the Veteran has asserted that he was first diagnosed in 1974 at Fort Dix during active service.  He has also asserted that he may have gotten dyslexia from his brother but did not know what it was through high school and learned about it at Fort Dix.  He has indicated that he finished high school but was in remedial classes.  A copy of his June 1974 high school transcript of record but is not referable to dyslexia.  A lay statement from one of his brothers received in February 2014 suggests that no one in the Veteran's family had ever had dyslexia.

In light of the heightened obligation to assist the Veteran in the development of his case, and given the lay evidence in support of his claim, the Board finds that a VA examination of the Veteran should be obtained so as to determine the precise nature and etiology of the asserted dyslexia.  In this regard, an opinion should be obtained as to whether the Veteran currently has dyslexia, and if so, whether it is at least as likely as not that such disorder was incurred in or aggravated by active service; if dyslexia did not have its onset in service, whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service, whether the disorder was a disease or a congenital defect; if a congenital defect, whether a superimposed disability became manifested in service and, if so, whether it was at least as likely as not that the superimposed disability developed in service or was otherwise causally related to service; and, if not a congenital defect, whether clear and unmistakable evidence supported finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder.   See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall thereafter schedule the Veteran for a VA examination with an appropriate physician in order to determine the precise nature and etiology of his asserted dyslexia.  The claims file and a copy of this remand must be reviewed by the examiner.  All appropriate tests and studies shall be conducted.

Following review of the entire claims file and examination of the Veteran, the examiner is requested to address each of the following:

(a)  Please clarify whether the Veteran has dyslexia.

(b)  If the Veteran has dyslexia, indicate whether or not this is a congenital or developmental disorder, and if so, whether it is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990)].

(c)  If it is a congenital or developmental defect, please opine whether it is at least as likely as not that there was a superimposed injury or disease in service that resulted in additional disability.

(d)  If it is a congenital or developmental disease or is not a congenital or developmental disorder, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that such diagnosis existed prior to active service.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing diagnosis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable that any increase was due to the natural progress.

(e)  If the examiner renders unfavorable opinions with respect to remand paragraphs (b),(c), or (d), state whether it is at least as likely as not that the diagnosed dyslexia had its onset in service, or is otherwise related to service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for dyslexia during 
service in the Veteran's claim file cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

4.  After the above-cited development has been accomplished, the agency of original jurisdiction shall take all indicated action to afford the Veteran's representative from the National Association of Black Veterans, Inc., with an opportunity to review the claims file and complete a VA Form 646 or other written argument in support of the current appeal.  If the representative cannot be contacted, the Veteran shall be so notified to ensure that his due process rights are protected.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




